IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


PROVIDENCE PROPERTIES INC.,                  :   No. 490 MAL 2019
                                             :
                   Respondent                :
                                             :   Petition for Allowance of Appeal
                                             :   from the Order of the
             v.                              :   Commonwealth Court
                                             :
                                             :
LIMERICK TOWNSHIP BOARD OF                   :
SUPERVISORS,                                 :
                                             :
                   Petitioner                :


                                     ORDER



PER CURIAM

     AND NOW, this 4th day of February, 2020, the Petition for Allowance of Appeal is

DENIED.